Exhibit 10.34

April 15, 2008

Eric Schwartz

Dear Eric:

This letter describes your international assignment by Equinix Operating Co.,
Inc. (the “Company”) to Equinix Services, ltd. in London, England, subject to
the terms and conditions set forth in this letter agreement (the “Agreement”).
The terms and conditions outlined in this letter are in effect only for the
period of this Assignment (as defined below). At the end of the Assignment, upon
repatriation to the United States, you will return to the normal terms and
conditions of your regular employment, and will stop receiving the premiums,
allowances, and differentials provided while on this Assignment. This Agreement
shall constitute a modification of your existing terms and conditions of
employment during the Assignment. To the extent any of the provisions of this
Agreement conflict with any other contract of employment during the Assignment,
the provisions of this Agreement will control.

International Assignment.

Your international assignment to London, England will begin on June 1, 2008, and
is anticipated to continue for a period of approximately two (2) years, until
approximately August 1, 2010 (the “Assignment”). At all times during the
Assignment, you shall remain an employee of the Company, but you will be
seconded to the UK subsidiary company. At the end of the Assignment, you shall
return to the United States. The Company reserves the right to modify or
terminate the Assignment at any time and repatriate you to the United States.
The Company shall determine the timing of your repatriation upon the termination
of the Assignment or at the conclusion of the Assignment, and your receipt of
repatriation allowances or benefits is contingent upon your repatriation by the
date designated by the Company. Your failure to repatriate upon the date
determined by the Company shall constitute a breach of your obligations under
this Agreement and shall be considered a resignation of your employment. During
the Assignment, your employment shall continue to be “at-will,” meaning that the
Company may terminate your employment and this Agreement at any time without
advance notice or without cause.

For purposes of your Assignment, your home country shall be the United States
and your host country shall be England. While on this Assignment, it is expected
that you will continue to abide by the Company’s policies on an ongoing basis.
Similarly, it is expected that you and your family members will abide by local
laws in your host country. You also will continue to be bound by the Proprietary
Information and Inventions Agreement (PIIA) that you signed on April 20, 2006.
The Company may change its policies from time to time at its sole discretion. If
the Company should change its policies as they relate to your assignment, you
will be notified of the changes.



--------------------------------------------------------------------------------

Duties and Responsibilities

As President, Equinix Europe, you will be responsible for all strategic,
operational and financial results of the region. You will be required to travel
on behalf of the Company in Europe and abroad, including visits to Company
customers. You will be expected to work whatever hours are necessary to complete
the job. You will report to Steve Smith, CEO & President. Of course, the Company
may modify your position, title, duties, responsibilities and terms and
conditions of employment from time to time as it deems necessary.

As President, Equinix Europe, you will be required to assume certain
directorship positions in the Company’s European subsidiary companies. You
hereby agree to relinquish any of these directorships at the end of the
Assignment.

Basic Salary and Benefits

Your base salary will be increased to $270,000 per year, effective June 1, 2008,
less all required withholdings and deductions and compensates you for all hours
worked. You will remain on the US payroll and payroll cycles.

During the Assignment, your salary plus an annual amount of $35,920 to address
the higher cost of living in the host country will be paid semi-monthly in home
country currency to the U.S. bank account designated by you. The cash payment
will be net of your mandatory home country obligations such as medical benefits,
hypothetical tax, or other home country obligations. The cost of living amount
will be paid for the duration of the Assignment.

You will receive an annual performance review on your home country annual review
date.

You will be eligible to participate in the following benefits programs: health
care coverage, dental, 401(k), life insurance, vacation, etc., normally provided
to employees in the United States, and your benefits eligibility will be based
on your original seniority date with the Company. In addition, during the
Assignment the Company will enroll you and your dependants in an international
health plan.

Should you receive any legally required host country payments, they will be
applied as offsets against your salary, or incentive compensation, or allowances
and/or home country benefit entitlements.

 

-2-



--------------------------------------------------------------------------------

Bonus

You will continue to participate in the Equinix Cash Incentive Plan which
includes 50% bonus opportunity at target.

Long-Term Incentive Plan

Your eligibility in the Company’s Long–Term Incentive Plan will continue.

Company Automobile

The Company will provide an allowance for leasing fees, insurance, and
maintenance costs for one automobile, up to $21,900 annually, subject to all
applicable withholding and payroll deductions. You will be responsible for
gasoline costs and any traffic violations.

Familiarization Visit

The Company will pay for you and your spouse to visit the host country once
prior to the estimated date of your family’s relocation. Pet boarding is
provided if needed. This trip is intended to acquaint you and your spouse with
the new location and assist you in locating suitable housing. You are encouraged
to incorporate this visit with a regular business trip.

During the familiarization visit, the Company will pay for round–trip premium
economy–class airfare, hotel, meals, transportation, and laundry for up to seven
days, excluding travel time.

Please advise the Human Resources Department prior to making your travel
reservations to arrange home search assistance, in–country orientation and
counseling.

Transportation

The Company will pay the cost of flying you and your family members to the host
country (via premium economy class).

Temporary Living

Temporary living expenses will be reimbursed for reasonable expenses incurred by
the international assignee and eligible dependents in preparation for leaving
the home country and for expenses incurred when arriving in the host country
while waiting for the arrival of household goods. Temporary living expenses will
be limited to no more than the number of days necessary, but in no event shall
it exceed thirty (30) days in total. You may determine how the days are
allocated between Home and Host Country. Care should be exercised not to move
out of the home country residence until the proper foreign visas and work
permits are obtained.

 

-3-



--------------------------------------------------------------------------------

The following temporary living expenses may be reimbursed:

 

  •  

Lodging accommodations (hotel or apartment)

 

  •  

Rental car or taxi fees

 

  •  

Meals

You must coordinate temporary living arrangements with the International
Relocation Consultant identified by the Company to obtain reimbursement of the
above expenses. Reimbursements for Lodging or Transportation will not be made
for days in which the assignee is also receiving a Housing or Transportation
Allowance.

Moving Costs—Household Goods

The Company will pay to move your household goods by ocean freight from the home
country to the host country. Direct pickups are limited to one from the
residence and one from an office location, if applicable. Covered moving
services include the cost of packing, shipping, insuring (up to US$9.00 per
pound) and unpacking the household goods up to a maximum of 17,000 pounds or one
40–foot container. Office contents are exclusive of policy maximums and should
be billed as a business expense.

The Company will consider shipping a portion of the household goods that are
necessary for living (i.e., linens, kitchenware, clothing, etc.) by air freight.
The portion of the goods shipped by air freight is not to exceed 500 pounds. In
addition, any office contents that are being air shipped should be consolidated
with personal effects.

Should temporary warehousing of your furnishings be necessary, the Company will
pay the costs during the Assignment.

Settlement Allowance

A one–time, lump sum allowance in the net amount of $10,000 will be paid to you
to assist you and your spouse while you are transitioning and settling in the
host country.

Housing

You will receive Company-provided housing with a lease value up to $18,200 per
month, in addition to the cost of normal and reasonable utilities and property
insurance and the council tax being covered by the Company. You hereby
acknowledge that the Company has paid a security deposit for your housing in
London in the amount of $27,171. You hereby agree to repay the Company in full
for the $27,171 security deposit, at the end of your Assignment, or if you
voluntarily resign or are terminated for cause.

 

-4-



--------------------------------------------------------------------------------

Before signing a real estate lease agreement in the host country, you must
review the proposed document with a knowledgeable host country representative.
You may not sign any lease without the Company’s prior approval, and the Company
will not pay any housing expenses without a Company-approved lease. The
following term must be included as part of the lease agreement:

Should the tenant be required by his/her employer to relocate, the tenant may
terminate the lease agreement without penalties with a six–month written notice.

Property Management

Since you are choosing to self-manage your home in the United States, the
Company will provide you with reimbursement of your property management costs
(up to a maximum of $ 4,800 per year) with proper documentation. While on this
Assignment, the company will provide property management services in your home
country to assist with the rental of your home.

Travel and Business Expenses

The Company will reimburse you for your reasonable business and travel expenses.
All travel and business expenses must be submitted for reimbursement with
appropriate documentation pursuant to Company policy.

Vacation/Home Leave

The Company will provide round-trip premium economy airfare for you and your
family to visit your home country twice every twelve months. The Company will
pay for the rental of a standard size car for the duration of your home leave.
However, you are expected to pay for gas, oil, tolls, airport transportation,
etc. You will be eligible for ten (10) days of home leave each year (in addition
to your US PTO accruals). Home leave will not accrue or carry over into the
following year.

You will continue your eligibility under your home country PTO policy. Because
your home country will be managing your PTO accrual, please continue to report
all PTO time used through United States payroll.

Emergency Leave

In the event that you need to return to your home country as a result of a
serious illness or death in your immediate family, you will be authorized
emergency leave. Additionally, if you or an immediate family member develops a
medical problem that cannot be adequately treated in your host country, the
Company will pay to send you to the nearest location equipped to provide the
required treatment.

 

-5-



--------------------------------------------------------------------------------

Education for Dependants

During your Assignment, the Company will pay the cost of tuition, books and
school transportation for your dependents’ K-12 schooling. You hereby
acknowledge that the Company has paid a deposit to Abercorn School in London in
the amount of £9,000 to reserve placement for the 2008 school year. This deposit
will be refunded to you by Abercorn School upon your dependants’ withdrawal from
the school (at the termination of your Assignment or before). You hereby agree
to repay the Company in full for the £9,000 deposit, within ten (10) business
days of your receipt of the refund.

Country Orientation

Country orientation assistance is available in the host country to help acquaint
you and your spouse with host country cultural differences, adjustment issues,
communities, schools, places of worship, effective local shopping techniques,
etc. Fees up to $5,250 associated with this service are paid directly by the
Company.

Driver Training

The Company pays the cost of driver’s education for employees and their
dependents if the training is started within forty-five (45) days of arrival.

Tax Preparation

The Company will pay for the cost of preparing your and your dependants’ home
country and foreign tax returns throughout your Assignment up to and including
the year following your repatriation. Upon approval of the CFO and with the
recommendation of our outside tax consultants, the Company may continue to pay
for tax preparation services for additional years after your repatriation. The
tax preparation will be done by the Company’s outside tax consultants. In the
event of a tax audit covering those tax returns prepared by the Company’s
outside consultants, you hereby agree to cooperate fully with the Company’s
outside tax consultants and attorneys. The Company will be responsible for
defending the tax positions taken in the tax returns in the event there is any
challenge made by the tax authorities, and for paying any additional liabilities
associated with these tax positions.

Prior to leaving on your Assignment, please arrange a departure interview with
the BDO Seidman, LLP, the outside tax consultant used by the Company, in both
your home country and England. Please contact your Human Resources Department in
United States to obtain the name and phone number.

This meeting is very important since the BDO Seidman, LLP consultant in your
home country will prepare your hypothetical tax calculation and will provide it
to United States payroll, so your international payroll can be initiated.

 

-6-



--------------------------------------------------------------------------------

Within the first week after your arrival in your host country, you should
contact the local BDO Seidman, LLP consultant for your overseas entrance
interview. The contact information will be provided to you during your departure
interview.

Tax Equalization Program

The Tax Equalization Policy has two primary objectives:

 

  •  

To minimize any tax advantages or disadvantages to an employee on an
international assignment.

 

  •  

To keep an employee’s tax obligation approximately the same as if he/she had
remained in the home country.

The Company maintains a policy of tax equalization, i.e., the Company calculates
a “hypothetical” home country income tax on your annual base salary and equity
compensation based on the number of exemptions you have claimed on your actual
tax return (the “Hypothetical Tax”). The Hypothetical Tax will be deducted from
your salary throughout the year and becomes your tax obligation from the
Company’s point of view. A hypothetical tax will also be withheld from any bonus
payments. Hypothetical tax amounts will be adjusted annually. In turn, the
Company then assumes financial responsibility for the tax obligation you incur
in your home and host countries (with the exception of home country tax
applicable to your non-Company sourced income). The Company’s tax equalization
policy does not apply to any investment income, including rental income, or to
any negative tax consequences that occur due to your refusal to repatriate at
the Company’s request or at the conclusion of the Assignment and these remain
solely your obligation.

Annually, once your home and host country tax returns are filed, the tax
equalization reconciliations are prepared by BDO Seidman, LLP, comparing your
actual tax liability to your hypothetical tax. This is done to ensure that your
total amount of income tax paid approximates what you would have paid if you
were working in your home country. The tax equalization reconciliation will
determine if the Company owes you a tax equalization payment for the tax year or
if you owe the Company additional hypothetical tax.

All foreign tax credits earned as a result of this Assignment belong to the
Company. Any host country tax refunds must be forwarded to the Company.

In exchange for the tax equalization benefit, you hereby authorize the Company
to deduct the hypothetical tax and any owed amounts from the tax reconciliation
from your compensation, including any bonus compensation or any other amounts
due to you from the Company.

 

-7-



--------------------------------------------------------------------------------

Return To Home Country

At the end of the Assignment, the Company will repatriate you to the United
States and will pay the transportation costs to bring you, your family, and
household goods back to California, or another mutually agreed to location in
the United States. Any repatriation costs borne by the Company are not related
to your Assignment in the UK, but rather to your employment in the United
States, and thus will not be subject to UK taxation. Upon repatriation, the
Company cannot guarantee continued employment, but the Company will use
reasonable efforts to find a comparable position for you in Foster City,
California, in the United States, or another mutually agreed upon location. If,
at that time, no comparable position is available for you within the Company in
the United States, you will receive a severance payment equal to twelve
(12) months’ base salary and a payment that is representative of your pro-rata
bonus for the year in which you return from Assignment, in exchange for a signed
full waiver and release provided by the Company.

Should the Company terminate your employment within the duration of this
Assignment for any reason other than for cause, or should you voluntarily
terminate your employment during the Assignment and return promptly to your home
country upon a date designated by the Company, the Company will pay the
transportation costs to bring you, your family, and household goods back to the
United States.

The Company will assume the entire relocation expense after the successful
completion of the Assignment; provided, however, that your receipt of
repatriation allowances or benefits is contingent upon your repatriation by the
date designated by the Company. The Company will not pay the transportation
costs to bring you and your household goods back to your home country if you
accept a new job and the new employer has a policy that provides reimbursement
for relocation expenses.

Statutory Termination Payments

In the event locally legislated termination payments become payable upon your
transfer to a Company affiliate to accept a new assignment with its parent, a
subsidiary, or a subsidiary or affiliate of its parent, you agree to forfeit
your rights in writing to all such payments or, if you had received such
payments, you will immediately return them to the Company. If for any reason you
decide not to forfeit and/or return such payments, the Company reserves the
right to offset fully the value of your termination payments from any other form
of compensation due, and the Company will not provide relocation expenses.

Immigration

Your Assignment will be subject to your obtaining and maintaining any necessary
business and work visas (including successful completion of your medical
examination that may be required to obtain a work permit or visa) in the
countries to which you will be traveling during the Assignment. The Assignment
will immediately terminate and you will

 

-8-



--------------------------------------------------------------------------------

be repatriated if any necessary immigration visa(s), work permit(s) and related
documentation are either withheld or withdrawn or expire without renewal. The
Company shall cover all immigration costs related to your relocation to your
host country, including the costs of any pre-departure medical exam that is not
covered by your medical insurance. Your Human Resources representative in the
home country will refer you and your spouse to appropriate legal counsel to help
you process your application for immigration. This should be your top priority
since work permit approval is required prior to starting the Assignment and
immigration proceedings can be very lengthy. You should ensure timely provision
of requested information to enable the application process to happen in the most
timely and efficient manner as possible. It is your responsibility to ensure
that you have a valid passport for travel to England.

You shall not use any immigration visa(s), work permit(s), or related
documentation and permissions that you obtain pursuant to your Assignment other
than in connection with your employment with the Company and you must relinquish
all such documents to the Company upon the conclusion and/or termination of your
Assignment.

Severability

If any provision of this agreement is held by any Court of competent
jurisdiction to be invalid or unenforceable in whole or in part, the remaining
provisions of this contract of employment shall continue in full force and
effect.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
California.

Entire Agreement

This Agreement, together with your PIIA, constitutes the entire agreement
between you and the Company regarding the terms of your Assignment and it is the
complete, final, and exclusive embodiment of your agreement with regard to this
subject matter and supersedes any other promises, warranties, representations or
agreements, whether written or oral. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in a writing signed by an
officer of the Company.

From time to time, the Company may modify or cancel its personnel policies or
company benefits plans consistent with the needs of the business.

 

-9-



--------------------------------------------------------------------------------

We hope the terms and conditions herein are acceptable. Please signify your
acceptance of the foregoing by signing the duplicate enclosed copy of this
Agreement and returning it to me by April 22, 2008.

 

Yours sincerely, /s/ Steve Smith

Equinix

Steve Smith

CEO & President

Enclosure

Accepted and Agreed:

 

/s/ Eric Schwartz     4/22/08 Eric Schwartz     Date

 

-10-